Citation Nr: 0725611	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for emphysema.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which addressed, in addition to the issues on the cover page 
of this decision, a claim for a rating in excess of 0 percent 
for ocular allergy, both eyes.  Though the veteran had 
appealed the RO's decision concerning this latter issue, a 
subsequent March 2004 rating decision granted benefits 
pursuant thereto, and in a May 2004 submission the veteran 
stated that such action satisfied his appeal concerning 
service-connected bilateral ocular allergy.  

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  

The issue of service connection for a lung disorder, 
including COPD and previously claimed emphysema, and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Evidence received since a final June 2000 rating decision 
that declined to reopen a claim of service connection for 
emphysema is new and material (including a private June 2003 
physician's statement and service personnel records).  


CONCLUSION OF LAW

A June 2000 rating decision is final, and because new and 
material evidence has been received the claim is reopened.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), need not be considered at this time.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's DD Form 2214 indicates that his military 
occupational specialty had been decontamination specialist.  
His service personnel records show that he was with the 21st 
Chemical Company, and that in April 1962 he had a temporary 
duty assignment to Dugway Proving Grounds, Utah, for the 
purpose of on the job training.  

In April 1993, the veteran submitted a statement concerning 
his service-connected eye disability, and reported that he 
had developed emphysema.  A March 1994 rating decision 
denied, among other things, a claim of service connection for 
emphysema because the medical evidence had not shown current 
treatment thereof.  

In October 1995, the veteran sought to reopen a claim of 
service connection for emphysema; he recounted that he had 
been exposed to cobalt at Fort McClellan and radiation in 
Dugway, Utah.  Pursuant to the claim, a September 1994 VA 
treatment noted, in terms of history, that the veteran had 
been a heavy equipment mechanic, worked in coal mines in 
Arizona, had no asbestos exposure, and was exposed to 
chemicals in the military in the chemical corp.  A January 
1995 VA treatment note indicated COPD.  

A December 1995 rating decision denied the application to 
reopen because recent evidence was considered duplicative, 
and emphysema was not shown in service.  The veteran again 
sought to reopen the claim with evidence that as of August 
1997 he required oxygen therapy for COPD, and a June 2000 
rating decision denied the application because the evidence 
had not shown COPD was related to any event in service.  

In March 2003, the veteran filed a statement that he had been 
diagnosed with end-stage COPD, and requested service 
connection.  Another March 2003 statement contained the 
veteran's report that he had been in Dugway, Utah, and 
received an exam at the end of his time at the temporary 
location.  A March 2003 VA treatment noted contained the 
veteran's statement that he felt his COPD was related to his 
time in the military when he worked with tear gas, nerve gas, 
and mustard gas.  The assessment indicated that the veteran 
was oxygen dependent.  

The May 2003 rating decision on appeal denied a claim of 
service connection for COPD because the evidence had not 
shown any such disorder in service, or continuity of 
symptomatology.  Also, the application to reopen a claim of 
service connection for emphysema was denied because no new 
and material evidence had been submitted.  

Thereafter, the record contains a May 2003 radiology report 
from the University of New Mexico Health Sciences Center and 
University Hospital with an impression of questionable 
pleural calcification along the diaphragmatic pleura that 
would have suggested asbestos related pleural disease.  
Correlation with high resolution CT was recommended.  

Further, a June 2003 letter from a physician at University 
Hospital stated that the veteran had very severe COPD, which 
was likely related to his smoking but occupational exposure 
could also have been a contributing factor.  

In August 2003, the veteran sought service connection for 
asbestosis.  He explained that while a Decon Specialist he 
had been exposed to various chemicals and used equipment to 
handle and clean-up various chemicals.  Some of the equipment 
contained asbestos fibers.  

Thereafter, a March 2004 VA CT report found no evidence of 
significant interstitial lung disease.  An April 2004 rating 
decision denied service connection for asbestosis because the 
medical evidence had not shown such a diagnosis.  The 
determination noted, however, that upon applying the doctrine 
of reasonable doubt, and given the veteran's military 
occupational specialty as a decontamination specialist, in-
service exposure to asbestos was established.  

Thereafter, the record contains a May 2004 VA treatment note 
that explained imaging reports had found a pleural plaque 
consistent with asbestos exposure.  A July 2004 VA pulmonary 
consult note contained an assessment that in addition to COPD 
the veteran had a left hemidiaphragm plaque in the setting of 
prior to exposure to asbestos.  The attending physician 
noted, however, that upon a review of radiographs it was 
apparent that the veteran's primary lung pathology was 
tobacco related COPD, and there was no evidence for 
parenchymal fibrosis due to asbestos exposure.  

Having considered the preceding information, a March 2005 
rating decision granted service connection for single 
localized pleural plaque in left hemidiaphragm due to 
asbestos with an initial 0 percent rating, and continued to 
deny a claim of service connection for asbestosis as a result 
of asbestos exposure.  

At his hearing, the veteran described that in service as part 
of his unit he was exposed to smoke and chemicals including 
tear gas.  The veteran remembered cleaning up large chemical 
spills.  At Dugway the veteran had decontaminated nerve and 
mustard gas.  His lungs problems started in 1980, and he had 
been on oxygen since 1994.  

It is evident that the veteran has sought service connection 
for a lung disability-initially it was for emphysema, and 
then COPD when the diagnosis changed.  With this in mind, it 
is evident that since the last final denial concerning 
emphysema, new and material evidence has been received.  
Particularly, the aforementioned June 2003 letter from a 
physician at University Hospital found that occupational 
exposure could have been a contributing factor to lung 
factors, which spoke to etiological considerations.  Also, 
the veteran's service personnel records were added to the 
claims file after the last final denial, and information 
therein referenced the veteran's temporary duty assignment in 
Dugway, Utah.  This information justifies consideration of 
the veteran's claim for a lung disorder on the merits, and 
with the benefit of a review of the entire record. 


ORDER

As new and material evidence has been received, a claim of 
service connection for emphysema is reopened, and the appeal 
is granted to only that extent.  



REMAND

In light of the VCAA, additional evidentiary development is 
necessary.

Notably, the record contains various references to the 
veteran's history of smoking in relation to his current 
diagnosis of COPD, including in the June 2003 letter that 
otherwise mentioned a possible contributing factor of 
occupational exposure (which had not evidenced review of the 
veteran's claims file).  On the other hand, the veteran has 
maintained that in-service chemical exposure precipitated his 
lung problems.  

Therefore, in order to properly assist the veteran in the 
development of this claim, the RO should conduct research via 
the appropriate custodian of records in order to determine 
the nature and extent of the veteran's exposure to toxic 
and/or environmental hazards as described at his hearing.  
The RO should note in its submission the date the veteran 
went to Dugway, Utah, for training purposes, and the 
veteran's company and military occupational specialty.  Then, 
the veteran should undergo a VA examination for the purpose 
of a nexus opinion concerning his current lung disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
custodian of records to research the 
nature and extent of the veteran's 
exposure to toxic/environmental hazards 
(including nerve, tear, and mustard gases) 
while serving as a decontaminant 
specialist with the 21st Chemical Company 
at Fort McClellan.  The RO should identify 
that the veteran had TDY to Dugway Proving 
Grounds, Dugway, Utah, as of April 28, 
1962 for "on the job training."  The RO 
should consult the veteran's service 
personnel records and hearing testimony 
for any additional and otherwise necessary 
information concerning the veteran's 
allegations of exposure to chemicals.  

2.  Then, the veteran should undergo a VA 
examination for the purpose of a nexus 
opinion.  The examiner should review the 
entire claims file, including any research 
that has been generated concerning in-
service exposure to chemicals.  The 
examiner should opine whether it was at 
least as likely as not that a current lung 
disorder, including COPD, is related to 
service, and/or related to conceded in-
service asbestos exposure. 

An opinion must be supported by a 
rationale.  

3.  Then, the RO should readjudicate a 
claim of service connection a lung 
disorder, including COPD and previously 
claimed as emphysema.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


